 1                               IN THE UNITED STATES DISTRICT COURT

 2                                  EASTERN DISTRICT OF CALIFORNIA

 3
     UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00012-LJO-SKO
 4
                                  Plaintiff,
 5                                                       ORDER TO UNSEAL TRANSCRIPT OF
                            v.                           FEBRUARY 22, 2018, HEARING (ECF NO. 170)
 6
     EDWARD CRAGG,
 7
                                 Defendant.
 8

 9
                                                       ORDER
10
                   Having reviewed the government’s motion dated July 2, 2019, the Court orders the
11

12 transcript of the hearing on February 22, 2018, ECF No. 60, unsealed. Good cause for unsealing has

13 been shown, because the hearing concerned issues that have been identified in the defendant’s appeal on

14 the issue of his decision to represent himself.

15
                   Defendant does not object to the unsealing, ECF No. 171, subject to two conditions,
16
     which are reasonable and routine. Those conditions are adopted as follows:
17
                   (1) the unsealing is limited to the prosecutors in this case, namely Assistant United States
18
                       Attorneys David L. Gappa and Ross Pearson; and
19

20                 (2) absent further Court order, the government may not use the February 22, 2018

21                     transcript for any purpose other than evaluating and responding to Defendant’s
22                     Faretta v. California, 422 U.S. 806 (1975), claim in the pending direct appeal.
23

24
     IT IS SO ORDERED.
25

26
        Dated:    July 11, 2019                              /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
27

28
                                                         1


30
